Citation Nr: 0609647	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of mycoplasma infection.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from October 1968 to August 
1970 and from March 1971 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for residual mycoplasma 
infection, and assigned a noncompensable rating, effective 
December 30, 1999.

The veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in January 2006.  
In June 2003, the veteran was previously afforded a hearing 
at the RO before another Veterans Law Judge, who is now 
retired.  The transcripts from those hearings are associated 
with the claims file.

This case was previously before the Board in March 2004 and 
July 2005, but the Board determined that additional 
development was necessary and directed the RO to complete 
such development.  Additional development has been conducted 
and the claim is now properly before the Board for appellate 
review.  Unfortunately, further development is necessary 
before this claim can be adjudicated on the merits.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

Service connection for residuals of mycoplasma infection was 
established in July 2001; a noncompensable rating was 
assigned under Diagnostic Code (DC) 6899-6826, effective from 
December 1999.  

Mycoplasma infection is not listed on the Rating Schedule, 
and the RO assigned DC 6899-6826 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded as the first two numbers of 
the most closely related body part and "99."  See 38 C.F.R. 
§ 4.20 (2005).  The RO determined that the most closely 
analogous diagnostic code is DC 6826, for desquamative 
interstitial pneumonitis.  

DC 6826 is evaluated under a general rating formula for 
interstitial lung disease, which provides that a 10 percent 
evaluation is warranted where forced vital capacity (FVC) is 
75 to 80 percent of predicted value, or diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 
percent evaluation is warranted where FVC is 65 to 74 percent 
predicted or DLCO (SB) is 56to 65 percent predicted.  A 60 
percent evaluation is warranted where FVC is 50 to 64 percent 
predicted, or DLCO (SB) is 40 to 55 percent predicted, or 
maximum exercise capacity is 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
evaluation is warranted where FVC is less than 50 percent 
predicted, or DLCO (SB) is less than 40 percent predicted, or 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, cor pulmonale, 
or pulmonary hypertension, or requires outpatient oxygen 
treatment.  

The evidentiary record contains one private pulmonary 
function test (PFT) dated April 2002.  However, the April 
2002 PFT report is not adequate for rating purposes.  In 
particular, the PFT report does not show the veteran's FVC in 
terms of the percentage of predicted value, and does not 
indicate whether the results reported are after 
bronchodilator administration.  See 61 Fed. Reg. 46,720 
(Sept. 5, 1996) (to the effect that, under VA's rating 
procedures, the post-bronchodilator value provides the ideal 
estimate of the veteran's best possible functioning and 
assures consistent evaluations).  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with his claim for an increased 
rating for service-connected residuals of mycoplasma 
infection.  The Board also notes the veteran was found to be 
positive for a mycoplasma infection in December 1999, and 
that he has complained of shortness of breath, fatigue, and 
chest pains since he was separated from service.  However, it 
is not clear whether these symptoms are associated with the 
residuals of mycoplasma infection.

Based upon the foregoing, the Board finds that a new 
examination is necessary to adequately assess the severity of 
the veteran's disability due to service-connected residuals 
of mycoplasma infection.  See 38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current level of impairment due to 
service-connected residuals of mycoplasma 
infection, to include interstitial lung 
disease.  All indicated tests and studies, 
including pulmonary function testing, 
should be conducted and all findings 
described in detail.  The claims file must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review is accomplished.

a.  The examiner should be requested to 
record pertinent medical complaints, 
symptoms, and clinical findings 
associated with service-connected 
residuals of mycoplasma infection.

b.  The PFT report must include FVC 
percent predicted and DLCO (SB) percent 
predicted after bronchodilator 
administration.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran should be provided with a supplemental 
statement of the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

